Citation Nr: 0107526	
Decision Date: 03/14/01    Archive Date: 03/21/01	

DOCKET NO.  96-31 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for psoriatic 
arthritis.

2.  Entitlement to service connection for a left foot 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder, including hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1948 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and August 1999 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  


REMAND

The August 1999 RO decision and the statement of the case 
addressing the issues of entitlement to service connection 
for psoriatic arthritis and a left foot disability reflect 
that the claims were denied on the basis that they were not 
well grounded.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet finalized as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, _____(2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The May 1996 RO decision, finding that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a cardiovascular 
disorder, including hypertension, applied the United States 
Court of Appeals for Veterans Claims holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), it was held that the definition 
of new and material evidence, as provided in Colvin, was an 
incorrect substitution of the definition set forth under 
38 C.F.R. § 3.156.  Further, the record reflects that the 
most recent supplemental statement of the case, addressing 
the issue of new and material evidence to reopen a claim for 
cardiovascular disorder, to include hypertension, was issued 
in March 1998.  Subsequent thereto, additional relevant 
evidence has been received.  See 38 C.F.R. § 19.31 (2000), 
requiring that a supplemental statement of the case be 
furnished when additional pertinent evidence is received 
after a statement of the case has been issued.

The veteran has also referred to a VA examination, conducted 
in 1994, at the North Little Rock VA Medical Center, as well 
as indicating that he has received treatment at the VA 
Medical Center in Little Rock subsequent to March 1999, the 
date of the most recent VA treatment records obtained from 
that facility.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the most specific 
information available relating to a 1994 
VA examination accomplished in North 
Little Rock, Arkansas, at a VA Medical 
Center.  Upon receiving the veteran's 
response the RO should attempt to obtain 
a copy of any VA examination reported by 
the veteran to have been accomplished.  
In the absence of a response from the 
veteran, the RO should contact the Little 
Rock VA Medical Center and request copies 
of all examinations and treatment 
records, relating to the veteran, during 
1994.  The RO is referred to a September 
2000 statement by the veteran regarding 
this matter.

2.  The RO should contact the VA Medical 
Center in Little Rock and request copies 
of all records relating to treatment of 
the veteran from March 1999 until the 
present.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any 
psoriatic arthritis or left foot 
disability.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
currently has psoriatic arthritis or a 
left foot disability, and, if so, whether 
it is as least as likely as not that 
psoriatic arthritis is related to the 
veteran's service, or is proximately due 
to his service-connected psoriasis with 
seborrheic dermatitis and acne rosacea or 
has been chronically worsened by his 
service-connected psoriasis, and whether 
it is as least as likely as not that a 
currently manifested left foot disorder 
existed during active service or is 
related to active service.  A complete 
rationale for all opinions offered should 
be provided.

4.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
issues on appeal with appropriate 
consideration of Hodge, where applicable.  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


